Citation Nr: 0935049	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-16 650	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
PTSD.

2. Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD.

3. Entitlement to a rating in excess of 40 percent for 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy.
 
4. Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD and depression associated with 
service-connected adenocarcinoma of the prostate.

5. Entitlement to a separate rating for service-connected 
depression associated with service-connected adenocarcinoma 
of the prostate. 



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1971.

This matter comes before the Board of Veteran s' Appeals 
(Board) on appeal from rating decisions issued in March 2007, 
July 2007, and April 2009 by the Department of Veteran s 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
February 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. GERD is not etiologically related to service-connected 
PTSD.

2. IBS is not etiologically related to service-connected 
PTSD.

3. Prior to January 15, 2008, service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy was productive of urinary leakage requiring the 
use of absorbent materials that needed to be changed no more 
than four times per day.

4.  From January 15, 2008 onward, service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy is productive of urinary leakage requiring the 
use of absorbent materials that needing to be changed no more 
than four times per day and application of a penile clamp 
when absorbent undergarments are not appropriate.

5. Service-connected PTSD and depression associated with 
service-connected adenocarcinoma of the prostate is 
productive of reduced reliability and productivity caused by 
symptoms of fair sleep; depressed and anxious mood; dysthymic 
and restricted affect; brief, terse, and slow speech; and 
lethargic psychomotor activity; and a Global Assessment of 
Functioning (GAF) score of 58 to 60.

6. Service-connected PTSD and depression associated with 
service-connected adenocarcinoma of the prostate is not 
productive of total occupational and social impairment or 
impairment of judgment, thinking, mood, or work or family 
relationships, suicidal or homicidal ideations, disrupted 
thought process or content, obsessional rituals, or panic 
attacks.  

7. The symptoms of service-connected PTSD and service-
connected depression associated with service-connected 
adenocarcinoma of the prostate are intertwined and cannot be 
assigned to one disability or the other.


CONCLUSIONS OF LAW

1. GERD is not proximately due to or the result of service-
connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008).

2. IBS is not proximately due to or the result of service-
connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008).

3. The criteria for a rating in excess of 40 percent for 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy have not been met prior to 
January 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2008).

4. The criteria for a rating of 60 percent, but no greater, 
for service-connected adenocarcinoma of the prostate status 
post radical retropubic prostatectomy have been met from 
January 15, 2008 onward.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2008).

5. The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

6. The criteria for a separate rating for service-connected 
depression associated with service-connected adenocarcinoma 
of the prostate have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 
(2008); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veteran s Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, in addition to the above notice, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court held that for an 
increased-compensation claim, section 5103(a) requires, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Board notes that these requirements do not apply to 
initial rating claims such as the one for service-connected 
PTSD.  See Vazquez-Flores at 43-44.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2006 with regard to his 
service connection claims, prior to the initial unfavorable 
AOJ decisions issued in March 2007 and April 2009.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in November 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus the VCAA notice requirements for the Veteran's service 
connection claims were met. 

As for the Veteran's rating claims, the Board notes that a 
letter was sent in March 2006 that addressed disability 
ratings in general and a February 2009 letter informed the 
Veteran of the rating criteria relevant to his increased 
rating claim for adenocarcinoma.  The latter also advised the 
Veteran of the types of evidence he could submit or ask VA to 
obtain in support of his claim.

The Board acknowledges the timing deficiencies of notice with 
respect to the Veteran's rating claims.  However, the Board 
finds that no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  
Specifically, a statement of the case (SOC) and supplemental 
statement of the case (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the present case, 
subsequent to the March 2006 and February 2009 letters, the 
Veteran's claims were readjudicated and SOCs and SSOCs 
issued.  Thus, the Board finds that the inadequate timing of 
the notices with respect to the Veteran's initial and 
increased rating claims has been rectified by subsequent 
readjudication.

Moreover, with regard to the Veteran's initial rating claim, 
the Board observes that such claims are generally considered 
to be "downstream" issues from the original grant of 
benefits and that notice is not required when the Veteran was 
provided adequate VCAA notice following receipt of the 
original claim, as he was in this case.  See VAOPGCPREC 8-
2003.  Additionally, the Veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements), citing Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007). 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F.3d at 1333.  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of September 2006, April 2007, July 2007, March 2009, 
and April 2009 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims. 

With respect to the VA examinations, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that each VA examination relevant to these 
claims is adequate.  In this regard, the Board notes that in 
each case the examiner reviewed the claims file, noting 
particular relevant events contained in the treatment 
evidence, documented the Veteran's self-reported medical 
history and complaints, and examined the Veteran.  Taking all 
this evidence into account, the examiners provided the 
findings requisite to determine appropriate disability 
ratings and opinions as to service connection that were fully 
supported by a detailed rationale.  Nothing in the record 
suggests that the examiners' findings were inconsistent with 
the treatment evidence of record or the opinions were based 
on an incomplete or inaccurate understanding of the relevant 
facts.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran ).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service Connection Claims

The Veteran contends that both his GERD and IBS are due to or 
aggravated by his service-connected PTSD.  Therefore, he 
asserts that service connection for these disabilities is 
warranted on a secondary basis.  The Veteran does not 
contend, nor does the record reflect, that his GERD and IBS 
are directly related to his military service; therefore, the 
Board will not further address such a theory of entitlement.  
See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), 
aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) 
(holding that claims that have no support in the record need 
not be considered by the Board; the Board is not obligated to 
consider "all possible" substantive theories of recovery).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

During the course of the appeal, the regulations relevant to 
claims for secondary service connection were amended. See 71 
Fed. Reg. 52,744 (September 7, 2006).
Under the revised regulation, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that the Veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection in the November 2006 VCAA letter and advised that 
temporary flare-ups do not constitute an increase in severity 
unless the underlying disorder had become more severe as 
contrasted by symptoms.  Therefore, the Board finds that the 
Veteran was sufficiently informed of how to establish service 
connection on a secondary basis and that the Board may 
consider the regulation change in adjudicating the claims.

Initially, the Board observes that the record is unclear as 
to when the Veteran first began experiencing symptoms of 
PTSD.  A December 2005 VA treatment note showing that the 
Veteran was diagnosed with depression is the earliest record 
of any psychiatric treatment.  The Board notes that this 
record is contemporaneous with the Veteran's prostatectomy.  
Treatment records from private physicians dated prior to 
December 2005 do not reflect diagnosis or treatment for any 
psychiatric disorder, even by history.  

However, private treatment records do show that the Veteran 
began complaining of gastrointestinal symptoms in 2003.  In 
June 2003, a reflux disorder was suspected and an upper GI 
study was done in July 2003, which confirmed mild GERD.  
Thereafter, in August 2003, the Veteran was also diagnosed 
with IBS.  Thus, the chronology of events in the Veteran's 
medical history as reflected in the claims file indicates 
that his gastrointestinal disorders pre-dated his psychiatric 
symptoms, which suggests that his psychiatric disorders could 
not have caused his GERD or IBS.  Further, the April 2009 VA 
examiner opined that neither the Veteran's GERD nor IBS were 
due to his PTSD, an opinion he based on his examination of 
the Veteran and review of the record and the relevant medical 
literature.  
A service connection could still be found on a secondary 
basis if the disorders were aggravated by the Veteran's 
psychiatric symptoms.  However, the VA examiner also stated 
that neither the GERD nor IBS was aggravated by his PTSD.  He 
noted that stress can cause transient increase in stomach 
hyperacidity and intestinal dysmotility, but that the 
Veteran's symptoms of both GERD and IBS occurred independent 
of PTSD symptomatology.  The examiner concluded that it was 
most likely that the Veteran's GERD and IBS would have 
developed, progressed, and responded to treatment independent 
of a diagnosis of PTSD.  

There are no contrary opinions associated with the record 
except the Veteran's own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a relationship between the Veteran's current GERD 
and IBS and his service-connected PTSD with depression, 
service connection is not warranted for these disabilities.

III. Increased and Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board 
notes that an increased rating case, such as the 
adenocarcinoma claim, the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In initial rating claims such as the 
PTSD claim, the Court held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Court has also indicated that staged ratings are 
appropriate for both initial and increased rating claims when 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's 
service-connected disabilities.

The Veteran's service-connected adenocarcinoma of the 
prostate status post radical retropubic prostatectomy is 
currently assigned a 40 percent rating evaluation, pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  His service-
connected
PTSD is currently evaluated as 50 percent disabling, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  He contends that 
his symptomatology is more severe than contemplated under the 
currently assigned disability evaluations.  Additionally, he 
argues that he is entitled to separate ratings for PTSD and 
depression associated with service-connected adenocarcinoma 
of the prostate

Adenocarcinoma of the prostate status post radical retropubic 
prostatectomy

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is assigned for malignant neoplasms of the 
genitourinary system.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals as voiding dysfunction 
or renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b.  In this case, the evidence does not show, nor does 
the Veteran contend, that his disability includes renal 
dysfunction.  Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.  

Under the criteria for rating voiding dysfunction, a rating 
of 40 percent rating is assigned for a voiding dysfunction 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  A rating of 60 percent is 
assigned for a voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.

The Veteran underwent a prostatectomy in December 2005.  A 
September 2006 VA examination was conducted to assess the 
residuals of his service-connected prostate disability.  At 
this examination, the examiner noted minor urinary leakage 
not requiring the use of absorbent undergarments or pads and 
erectile dysfunction.  The examination report specifically 
notes that there was no post-surgical treatment in effect, 
and the surgical wounds were observed to be completely 
healed.

At an April 2007 VA examination, the Veteran reported wearing 
diapers all the time and that sometimes he knows when he has 
to urinate and other times it goes without notice.  

In July 2007, he indicated that he had continual urinary 
leakage requiring that he change his absorbent material two 
to four times per day.  

At the April 2009 VA examination, the Veteran stated that he 
urinates every one hour with nocturia up to five times per 
night.  He indicated that he wears a pad at all times, which 
he changes twice a day.  The Veteran reported only slight 
urgency and some post-void dribbling, but denied straining, 
hesitancy, hematuria, and dysuria.

VA treatment records subsequent to the Veteran's December 
2005 surgery reveal that the Veteran's PSA was less than 0.1.  
No signs of recurrence or the need for further treatment for 
additional cancer treatment was noted.  These records also do 
not show a severity of symptomatology of the Veteran's 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy inconsistent with the above 
cited symptoms; however, the Board does note that the Veteran 
was prescribed a Cunningham penile clamp to assist with 
leakage when absorbent undergarments were not appropriate.

Based on the above, the Board finds that a rating in excess 
of 40 percent for the Veteran's service-connected residuals 
of prostatectomy is not warranted prior to January 15, 2008, 
the date on which the Veteran was prescribed a penile clamp.  
A rating in excess of 40 percent is not appropriate unless 
the evidence shows that the Veteran must use an apparatus or 
change his absorbent materials more than four times per day 
or unless the Veteran's carcinoma has recurred.  Prior to 
January 15, 2008, the treatment evidence shows that the 
Veteran reported changing his absorbent materials at most 
four times per day and that his prostate disorder was stable.  

However, as of January 15, 2008, the Veteran was prescribed 
an apparatus to control his urinary leakage.  Therefore, the 
severity of the Veteran's service-connected prostate 
disability as of that date meets the criteria for a 60 
percent evaluation.  Again, an evaluation in excess of 60 
percent is not warranted without recurrence of the prostate 
cancer.  Accordingly, a rating in excess of 40 percent for 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy is denied for the period 
prior to January 15, 2008.  However, a rating of 60 percent, 
but no greater, is assigned, effective January 15, 2008.  

PTSD and depression 

Regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the Veteran is service-connected for not 
only PTSD but also for depression, secondary to his service-
connected prostate cancer.  The Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
Veteran's depression symptoms from his PTSD symptoms.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  
Additionally, the April 2009 VA examiner stated that the 
Veteran's PTSD and adjustment disorder with depressed mood 
were intertwined and inseparable with a combined GAF score of 
58.  

The Board observes that the there are two VA examination 
reports relevant to the claim.  The April 2007 VA examiner 
noted that the Veteran was still married to his spouse of 34 
years, but that he did not indicate that he had friends.  
Symptoms reported included having fair sleep disrupted by the 
need to urinate, depressed mood, dysthymic affect, slow 
speech, and lethargic psychomotor activity.  However, the 
Veteran demonstrated clean hygiene, intact orientation, and 
unremarkable thought processes.  The examiner noted that his 
judgment and insight showed understanding of his situation 
and behavior.  Additionally, delusions, hallucination, and 
suicidal or homicidal ideations were not reported.  The 
examiner stated that the Veteran had an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks and that in general he had 
satisfactory functioning.  The GAF score assigned was 60.

At a March 2009 VA examination, the Veteran reported that he 
was still married, now for 37 years, and that he saw his two 
children and five grandchildren at least once per week.  
However, he also indicated that he did not attend too many of 
his grandchildren's events.  Additionally, the Veteran 
indicated that he and his wife see another couple every 
couple of months, but that he alone does not have friends 
with whom he socializes.  The examiner observed him to be 
clean and neatly groomed.  Speech was brief and terse; 
attitude was irritable and guarded; affect was restricted and 
depressed; and mood was anxious and depressed.  Thought 
processes and content were reported to be unremarkable and 
memory was observed to be normal.  The examiner noted that 
the Veteran understood the outcome of his behavior and had 
partial insight into his problem.  No panic attacks, suicidal 
or homicidal ideations, inappropriate behavior, 
hallucinations, or obsessive/ritualistic behavior was 
observed.  The examiner found that the Veteran did not 
display total occupational and social impairment or 
deficiencies of judgment, thinking, family relations, work, 
mood, or school.  However, he expressed that the Veteran 
exhibited reduced reliability and productivity from a 
moderate impairment that would be frequent.  A GAF score of 
58 was assigned.  

VA treatment records also show that the Veteran sought 
psychiatric treatment between March 2008 and May 2008.  
However, these records do not reveal symptoms inconsistent 
with the symptoms reported above.

The Board observes that the Veteran has been assigned a GAF 
score ranging from 58-60.  A GAF score of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  While a GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).

Based on the above symptoms and assessment, the Board finds 
that a rating in excess of 50 percent is not warranted for 
the Veteran's service-connected PTSD with depression 
associated with service-connected adenocarcinoma of the 
prostate.  The Veteran's symptoms do not more closely 
approximate a rating in excess of 50 percent.  Specifically, 
he does not display impairments of judgment, thinking, or 
mood.  He has not reported homicidal or suicidal thoughts or 
panic attacks, and no difficulty maintaining hygiene has been 
noted.  His social relationships appear to be limited, but he 
has apparently close relationships with his wife of 37 years 
and his children and grandchildren.  The April 2009 VA 
examiner also specifically stated that the Veteran exhibits 
reduced reliability and productivity, but no impairment over 
and above that level.  Accordingly, the Board determines that 
the Veteran's symptoms do not more closely approximate a 
rating in excess of 50 percent at any time during the appeal 
period.  

With regard to the Veteran's claim of entitlement to separate 
disability evaluations for service-connected PTSD and 
service-connected depression, the Board observes that the 
Veteran was first granted service-connected for depression 
with a rating of 30 percent assigned from October 11, 2006.  
Thereafter, the RO granted service connection for PTSD and 
assigned a 50 percent rating evaluation for PTSD and 
depression associated with service-connected adenocarcinoma 
of the prostate, also effective October 11, 2006.  The 
Veteran argues that two separate disabilities require two 
separate ratings.  See Schafrath. 

The Court has held that it is possible to have separate and 
distinct manifestations from the same injury that would 
permit rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
discussed above, the symptoms of each disorder are 
intertwined such that they cannot be assigned to one 
disability or the other.  Therefore, separate disability 
ratings for service-connected PTSD and service-connected 
depression would inherently involve contemplating the same 
symptoms in evaluating two different disabilities, which is 
prohibited.  Id.; 38 C.F.R. § 4.14.  Therefore, the Veteran's 
claim for a separate disability evaluation for service-
connected depression associated with service-connected 
adenocarcinoma of the prostate must be denied.

Extraschedular consideration

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
disabilities.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu at 494.   

The Board is aware that an extraschedular rating is a 
component of an initial rating claim.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  Neither the Veteran's service-
connected adenocarcinoma of the prostate nor his service-
connected psychiatric disability results in symptoms not 
contemplated by the criteria in the rating schedule.  
Moreover, although the Veteran has apparently had some change 
in his functionality at work, the record reflects that he is 
still employed full time as a foreman.  Accordingly, the 
Board determines that referral for extraschedular 
consideration is not necessary in this case.

IV. Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
competent evidence is against the Veteran's claims for 
service connection and ratings greater than those assigned 
for his service-connected PTSD and depression and 
adenocarcinoma of the prostate.  Therefore, his claims must 
be denied.


ORDER

Service connection for IBS, to include as secondary to 
service-connected PTSD, is denied.

Service connection for GERD, to include as secondary to 
service-connected PTSD, is denied.

A rating in excess of 40 percent for service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy for the period prior to January 15, 2008 is 
denied.
 
A rating of 60 percent, but no greater, for service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy for the period from January 15, 2008 onward is 
granted.

An initial rating in excess of 50 percent for service-
connected PTSD and depression associated with service-
connected adenocarcinoma of the prostate.

A separate rating for service-connected depression associated 
with service-connected adenocarcinoma of the prostate is 
denied. 




____________________________________________
MILO H. HAWLEY
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


